DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been examined. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/05/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over US 20190050564 to Pogorelik et al (hereinafter Pogorelik) and US 20200019699 to Araujo et al (hereinafter Araujo).
As per claim 1, Pogorelik teaches:
A method comprising: 
providing a trained machine learning model (Pogorelik: [0025]: For example, ML/deep learning (DL) systems may be built around models, which may refer to sophisticated software (SW) implementing predictive functions that maps features to a categorical or real-valued output. Models may be derived from the sensitive training data, may be used in security applications, and/or may otherwise have independent commercial value); 
in response to a query of the trained machine learning model, generating a confidence level corresponding to each prediction result, wherein the confidence level is a measure of confidence in an accuracy of a corresponding prediction result (Pogorelik: [0025]: For example, ML/deep learning (DL) systems may be built around models, which may refer to sophisticated software (SW) implementing predictive functions that maps features to a categorical or real-valued output. Models may be derived from the sensitive training data, may be used in security applications, and/or may otherwise have independent commercial value. [0026]: collects corresponding system outputs including classifiers and information rich attributes such as classification confidence level, etc.); 
determining that a query input to the trained machine learning model is an attack on the model (Pogorelik: [0022]: Some embodiments of the method 30 may also include detecting an anomaly related to the usage of the machine learning model at block 35. For example, the usage anomaly may be based on one or more of similarities between a model retrieval querying pattern and a training pattern. [0031]: In general terms, some embodiments of a MRB may provide ongoing analysis of the inference inputs and outputs for indications of behavior typical for model retrieval attacks. Also, [0034]), 
Pogorelik teaches that in response to detecting an attack on the model and in response taking preventative actions including modifying the output ([0036]) but does not explicitly teach: swapping a first confidence level corresponding to a first prediction result with a second confidence level corresponding to a second prediction result to produce swapped prediction results, wherein the first confidence level corresponding to the first prediction result is different than the second confidence level corresponding to the second prediction result; and outputting one of the second prediction result with the first confidence level or the first prediction result with the second confidence level.
in response, swapping a first confidence level corresponding to a first prediction result with a second confidence level corresponding to a second prediction result to produce swapped prediction results, wherein the first confidence level corresponding to the first prediction result is different than the second confidence level corresponding to the second prediction result (Araujo: [0055]: the DNN classifier 120 is again trained using the training data set 110, but a predetermined decoy input dataset 170 is used to calculate a fake confidence value and return it to the attacker 130. Specifically, as will be described in greater detail hereafter, given a query x 140, the query 140 is first input into the DNN classifier 120 to obtain the real confidence y. Then, the difference between the input x and decoy x' is calculated. A fake confidence y' is calculated by solving that x'-x= ε.sign(▼m Loss(x, y')); and 
outputting one of the second prediction result with the first confidence level or the first prediction result with the second confidence level (Araujo: [0055]: The DNN classifier 120 then returns y' 180 in FIG. 1B as the confidence score to x. [0056] That is, rather than returning the actual confidence value, the DNN classifier 120 outputs the output vector y' with corresponding confidence scores 180 in which the classification by the DNN classifier 120 provides the correct output result, but with modified confidence values that point any gradients towards the decoy dataset 170 DNN classifier 120, the DNN classifier 120 will return y' 180 as opposed to y 150).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of Araujo in the invention of Pogorelik to include the above limitations. The motivation to do so would be to protect a neural network model against model inversion attacks (Araujo: [0006]).

As per claim 2, Pogorelik in view of Araujo teaches:
The method of claim 1, wherein determining that a query input to the trained machine learning model is an attack on the model further comprises: comparing a distribution of predicted results for a plurality of normal input data samples with a distribution of predicted results for a plurality of adversarial input data samples; and establishing a threshold confidence level based on the comparison to determine if a query input to the trained machine learning model is a real query or an attempted attack (Pogorelik: [0028] In some embodiments, the MRB may utilize characteristics of a ML process to detect and/or mitigate a MRA. The MRB may determine if feature sets in training and inference data sets have different stochastic distributions (e.g., which may be indicative of a MRA). The MRB may determine if statistical distributions of the classifications vary significantly per training and inference (e.g., which may be indicative of a MRA). [0030] Turning now to FIGS. 6A and 6B, a representative stochastic distribution of example classifications for training data may be compared to a representative stochastic distribution of similar classifications for real-time (RT) inference data. In training (e.g., as well as in a MRA) the developer (e.g., or hacker) will, with high probability, use equal sets of the data (e.g., females=males). As illustrated in FIG. 6A, shapes of the distribution and median distance will be close. In normal RT inference, the distributions will have different shapes with less overlap, and the median distance will be bigger as compared to the training case (e.g., reflecting the fact that, in appropriate groups, the number of males and females generally differs by several percent). Accordingly, the presence of RT inference data with an equal number of classifications, similar distribution shapes, and/or closer median distances may be indicative of a MRA. [0038]: After reaching representative number of measurements at block 95, the method 90 may include calculating a usage pattern at block 95 (e.g., an anomaly detector may generate stochastic sample). The method 90 may then determine if the calculated usage pattern matches an anomaly at block 97. Also, [0034]).

As per claim 5, Pogorelik in view of Araujo teaches:
The method of claim 1, wherein the trained machine learning model includes a neural network (Pogorelik: [0032] Turning now to FIG. 7, an embodiment of an inference system 70 may include an inference engine 71 communicatively coupled to a MRB 72. The inference engine 71 contains the model to protect (e.g., as illustrated the model contains several neural network layers)).

Claims 3 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Pogorelik in view of Araujo as applied to claim 1 above, and further in view of US 20180330379 to Zoldi et al (hereinafter Zoldi).
As per claim 3, Pogorelik in view of Araujo does not teach: wherein the swapping is performed pseudo-randomly. However, Zoldi teaches:
wherein the swapping is performed pseudo-randomly (Zoldi: [0026] In order to implement deterministic disturbance on confidence values, i.e. fraud scores, transactions can be manipulated from different score bins. This multiple score-bin shuffle assumes the operation score threshold is S and that the score bin is selected to be B score points, then the scores of a randomly picked N1 transactions from high-score band between [(S-B), S) get swapped with those of a randomly selected N1 transactions from low-score band between [0, B). Similarly, the scores of another N2 transactions from [(S-2*B), (S-B)) high-score band get swapped with those of N2- transactions coming from [B, 2*B) low-score band, etc. Also, [0035]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of Zoldi in the invention of Pogorelik in view of Araujo to include the above limitations. The motivation to do so would be to detect and counter artificial intelligence learning attacks on fraud management solutions that use fraud scoring models to generate scores that represent a likelihood of fraud (Zoldi: [0004]).

As per claim 6, Pogorelik in view of Araujo teaches returning fake confidence value but does not teach: wherein the first confidence level is a highest confidence level of a plurality of confidence levels and the second confidence level is a second highest confidence level of the plurality of confidence levels. However, Zoldi teaches:
wherein the first confidence level is a highest confidence level of a plurality of confidence levels and the second confidence level is a second highest confidence level of the plurality of confidence levels (Zoldi: [0026] In order to implement deterministic disturbance on confidence values, i.e. fraud scores, transactions can be manipulated from different score bins. This multiple score-bin shuffle assumes the operation score threshold is S and that the score bin is selected to be B score points, then the scores of a randomly picked N1 transactions from high-score band between [(S-B), S) get swapped with those of a randomly selected N1 transactions from low-score band between [0, B). Similarly, the scores of another N2 transactions from [(S-2*B), (S-B)) high-score band get swapped with those of N2- transactions coming from [B, 2*B) low-score band, etc. Also, [0035]).
Zoldi teaches swapping results in the high-score band with results in the low-score band but does not teach a second highest confidence level of the plurality of confidence levels. However, it is within the scope of one of ordinary skill in the art to use a second highest confidence level instead of a result from a low-score band. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of Zoldi in the invention of Pogorelik in view of Araujo to include the above limitations. The motivation to do so would be to detect and counter artificial intelligence learning attacks on fraud management solutions that use fraud scoring models to generate scores that represent a likelihood of fraud (Zoldi: [0004]).

As per claim 7, Pogorelik in view of Araujo teaches returning fake confidence value but does not teach: wherein the first confidence level is a highest confidence level of a plurality of confidence levels and the second confidence level is a third highest confidence level of the plurality of confidence levels. However, Zoldi teaches: 
wherein the first confidence level is a highest confidence level of a plurality of confidence levels and the second confidence level is a third highest confidence level of the plurality of confidence levels (Zoldi: [0026] In order to implement deterministic disturbance on confidence values, i.e. fraud scores, transactions can be manipulated from different score bins. This multiple score-bin shuffle assumes the operation score threshold is S and that the score bin is selected to be B score points, then the scores of a randomly picked N1 transactions from high-score band between [(S-B), S) get swapped with those of a randomly selected N1 transactions from low-score band between [0, B). Similarly, the scores of another N2 transactions from [(S-2*B), (S-B)) high-score band get swapped with those of N2- transactions coming from [B, 2*B) low-score band, etc. Also, [0035]).
Zoldi teaches swapping results in the high-score band with results in the low-score band but does not teach a third highest confidence level of the plurality of confidence levels. However, it is within the scope of one of ordinary skill in the art to use a third highest confidence level instead of a result from a low-score band. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of Zoldi in the invention of Pogorelik in view of Araujo to include the above limitations. The motivation to do so would be to detect and counter artificial intelligence learning attacks on fraud management solutions that use fraud scoring models to generate scores that represent a likelihood of fraud (Zoldi: [0004]).

As per claim 8, Pogorelik in view of Araujo does not teach: wherein swapping the first confidence level corresponding to the first prediction result with the second confidence level corresponding to the second prediction result further comprising performing the swapping only if a difference between the first confidence level and the second confidence level is greater than a predetermined threshold value. However, Zoldi teaches: 
wherein swapping the first confidence level corresponding to the first prediction result with the second confidence level corresponding to the second prediction result further comprising performing the swapping only if a difference between the first confidence level and the second confidence level is greater than a predetermined threshold value (Zoldi: [0026] In order to implement deterministic disturbance on confidence values, i.e. fraud scores, transactions can be manipulated from different score bins. This multiple score-bin shuffle assumes the operation score threshold is S and that the score bin is selected to be B score points, then the scores of a randomly picked N1 transactions from high-score band between [(S-B), S) get swapped with those of a randomly selected N1 transactions from low-score band between [0, B). Similarly, the scores of another N2 transactions from [(S-2*B), (S-B)) high-score band get swapped with those of N2- transactions coming from [B, 2*B) low-score band, etc. Also, [0035]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of Zoldi in the invention of Pogorelik in view of Araujo to include the above limitations. The motivation to do so would be to detect and counter artificial intelligence learning attacks on fraud management solutions that use fraud scoring models to generate scores that represent a likelihood of fraud (Zoldi: [0004]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Pogorelik in view of Araujo as applied to claim 1 above, and further in view of US 20050147246 to Agrawal et al (hereinafter Agrawal).
As per claim 4, Pogorelik in view of Araujo does not teach: wherein the trained machine learning model receives a private key for generating randomness for the swapped prediction results. However, Agrawal teaches:
wherein the trained machine learning model receives a private key for generating randomness for the swapped prediction results (Agrawal: [0014]: The segment sizes are variable, and can be chosen by calling a cryptographically secure pseudorandom number generator a number of times. The generator uses as a seed a private key concatenated with a string that can include for example the name of the column from which plaintexts are selected. The seed determines the random sequence of positive integers created by successive calls to the generator).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of Agrawal in the invention of Pogorelik in view of Araujo to include the above limitations. The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art (see KSR Int’l Co. v. Teleflex Inc. 550 U.S. ___, 82 USPQ2d 1385 (Supreme Court 2007) (KSR)).

Claims 10, 11, 13-15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Pogorelik and Zoldi.
As per claims 10 and 17, Pogorelik teaches:
A method for hardening a machine learning model against extraction, the method comprising: 
providing a trained machine learning model, the machine learning model for receiving an input sample, and in response, computing a plurality of intermediate prediction results and corresponding confidence levels, the confidence levels providing a measure of accuracy of the prediction results (Pogorelik: [0025]: For example, ML/deep learning (DL) systems may be built around models, which may refer to sophisticated software (SW) implementing predictive functions that maps features to a categorical or real-valued output. Models may be derived from the sensitive training data, may be used in security applications, and/or may otherwise have independent commercial value. [0026]: collects corresponding system outputs including classifiers and information rich attributes such as classification confidence level, etc.); 
determining if the input sample provided to the trained machine learning model is a normal input sample or if the input sample is provided by an attacker as an attempted attack on the trained machine learning model (Pogorelik: [0022]: Some embodiments of the method 30 may also include detecting an anomaly related to the usage of the machine learning model at block 35. For example, the usage anomaly may be based on one or more of similarities between a model retrieval querying pattern and a training pattern. [0031]: In general terms, some embodiments of a MRB may provide ongoing analysis of the inference inputs and outputs for indications of behavior typical for model retrieval attacks. Also, [0034]); 
if the input sample is determined to be a normal input sample, outputting the intermediate prediction result having the highest confidence level of the plurality of prediction results (Pogorelik: [0037]: In normal conditions, the flow enforcer 81 will release correct weights (e.g., "Normal" weights of 1, 2, and 3 to flow enforcement points A, B, and C, respectively) and inference will perform "regular" classification with the model 82); 
if the input sample is determined to be the attempted attack, swapping the confidence level of a first intermediate prediction result having a highest corresponding confidence level with a relatively lower confidence level of a second intermediate prediction result; and outputting the second intermediate prediction result (Pogorelik: [0022]: Some embodiments of the method 30 may also include detecting an anomaly related to the usage of the machine learning model at block 35. For example, the usage anomaly may be based on one or more of similarities between a model retrieval querying pattern and a training pattern. [0025] Some embodiments may advantageously provide technology for protecting against a model retrieval attack (MRA) in machine learning (ML) systems. [0027]: Some embodiments may advantageously augment an inference engine with logic to detect anomalies indicative of a MRA and modify the flow of the model. [0037]: In case of an anomaly, the flow enforcer 81 will provide the model 82 with wrong weights (e.g., "Anomaly" weights of 3, 4, and 2 to flow enforcement points A, B, and C, respectively) leading to misclassification or confusion in output parameters (e.g., probabilities, confidence, etc.).
Pogorelik teaches providing a misclassified output when but does not teach: swapping the confidence level of a first intermediate prediction result having a highest corresponding confidence level with a relatively lower confidence level of a second intermediate prediction result. However, Zoldi teaches: 
swapping the confidence level of a first intermediate prediction result having a highest corresponding confidence level with a relatively lower confidence level of a second intermediate prediction result (Zoldi: [0026] In order to implement deterministic disturbance on confidence values, i.e. fraud scores, transactions can be manipulated from different score bins. This multiple score-bin shuffle assumes the operation score threshold is S and that the score bin is selected to be B score points, then the scores of a randomly picked N1 transactions from high-score band between [(S-B), S) get swapped with those of a randomly selected N1 transactions from low-score band between [0, B). Similarly, the scores of another N2 transactions from [(S-2*B), (S-B)) high-score band get swapped with those of N2 transactions coming from [B, 2*B) low-score band, etc.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of Zoldi in the invention of Pogorelik to include the above limitations. The motivation to do so would be to detect and counter artificial intelligence learning attacks on fraud management solutions that use fraud scoring models to generate scores that represent a likelihood of fraud (Zoldi: [0004]).

As per claim 11, Pogorelik in view of Zoldi teaches:
The method of claim 10, wherein determining if the input sample provided to the trained machine learning model is a normal input sample or if the input sample is provided by an attacker as an attempted attack on the trained machine learning model further comprises: comparing a distribution of predicted confidence levels for a plurality of normal input data samples with a distribution of predicted confidence levels for a plurality of adversarial input data samples; and establishing a threshold confidence level based on the comparison to determine if a query input to the trained machine learning model is a real query or an attempted attack (Pogorelik: [0028] In some embodiments, the MRB may utilize characteristics of a ML process to detect and/or mitigate a MRA. The MRB may determine if feature sets in training and inference data sets have different stochastic distributions (e.g., which may be indicative of a MRA). The MRB may determine if statistical distributions of the classifications vary significantly per training and inference (e.g., which may be indicative of a MRA). [0030] Turning now to FIGS. 6A and 6B, a representative stochastic distribution of example classifications for training data may be compared to a representative stochastic distribution of similar classifications for real-time (RT) inference data. In training (e.g., as well as in a MRA) the developer (e.g., or hacker) will, with high probability, use equal sets of the data (e.g., females=males). As illustrated in FIG. 6A, shapes of the distribution and median distance will be close. In normal RT inference, the distributions will have different shapes with less overlap, and the median distance will be bigger as compared to the training case (e.g., reflecting the fact that, in appropriate groups, the number of males and females generally differs by several percent). Accordingly, the presence of RT inference data with an equal number of classifications, similar distribution shapes, and/or closer median distances may be indicative of a MRA. [0038]: After reaching representative number of measurements at block 95, the method 90 may include calculating a usage pattern at block 95 (e.g., an anomaly detector may generate stochastic sample). The method 90 may then determine if the calculated usage pattern matches an anomaly at block 97. Also, [0034]).

As per claims 13 and 18, Pogorelik in view of Zoldi teaches:
The method of claim 10, wherein the trained machine learning model comprises a neutral network (Pogorelik: [0032] Turning now to FIG. 7, an embodiment of an inference system 70 may include an inference engine 71 communicatively coupled to a MRB 72. The inference engine 71 contains the model to protect (e.g., as illustrated the model contains several neural network layers)).

As per claim 14, Pogorelik in view of Zoldi teaches:
The method of claim 10, wherein the relatively lower confidence level is a second highest confidence level (Zoldi: [0026] In order to implement deterministic disturbance on confidence values, i.e. fraud scores, transactions can be manipulated from different score bins. This multiple score-bin shuffle assumes the operation score threshold is S and that the score bin is selected to be B score points, then the scores of a randomly picked N1 transactions from high-score band between [(S-B), S) get swapped with those of a randomly selected N1 transactions from low-score band between [0, B). Similarly, the scores of another N2 transactions from [(S-2*B), (S-B)) high-score band get swapped with those of N2- transactions coming from [B, 2*B) low-score band, etc. Also, [0035]).
Pogorelik in view of Zoldi does not explicitly teach that the relatively lower confidence level is a second highest confidence level. However, the claim would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since it is within the scope of one of ordinary skill in the art to use a second highest confidence level instead of a result from a low-score band. 

As per claims 15 and 19, Pogorelik in view of Zoldi teaches:
The method of claim 10, wherein swapping the confidence level of a first intermediate prediction result having a highest corresponding confidence level with a confidence level of a second intermediate prediction result having a relatively lower confidence level further comprising performing the swapping only if a difference between the highest confidence level and the relatively lower confidence level is greater than a predetermined threshold value (Zoldi: [0026] In order to implement deterministic disturbance on confidence values, i.e. fraud scores, transactions can be manipulated from different score bins. This multiple score-bin shuffle assumes the operation score threshold is S and that the score bin is selected to be B score points, then the scores of a randomly picked N1 transactions from high-score band between [(S-B), S) get swapped with those of a randomly selected N1 transactions from low-score band between [0, B). Similarly, the scores of another N2 transactions from [(S-2*B), (S-B)) high-score band get swapped with those of N2- transactions coming from [B, 2*B) low-score band, etc. Also, [0035]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Pogorelik in view of Zoldi as applied to claim 10 above, and further in view of Agrawal.
As per claim 12, Pogorelik in view of Zoldi does not teach: receives a private key for generating randomness for the swapped prediction results. However, Agrwawal teaches:
wherein the trained machine learning model receives a private key for generating randomness for the swapped prediction results (Agrawal: [0014]: The segment sizes are variable, and can be chosen by calling a cryptographically secure pseudorandom number generator a number of times. The generator uses as a seed a private key concatenated with a string that can include for example the name of the column from which plaintexts are selected. The seed determines the random sequence of positive integers created by successive calls to the generator).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of Agrawal in the invention of Pogorelik in view of Zoldi to include the above limitations. The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art (see KSR Int’l Co. v. Teleflex Inc. 550 U.S. ___, 82 USPQ2d 1385 (Supreme Court 2007) (KSR)).

Allowable Subject Matter
Claims 9, 16 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 20190362072 to Kesarwani et al: One embodiment provides a method for delaying malicious attacks on machine learning models that a trained using input captured from a plurality of users, including: deploying a model, said model designed to be used with an application, for responding to requests received from users, wherein the model comprises a machine learning model that has been previously trained using a data set; receiving input from one or more users; determining, using a malicious input detection technique, if the received input comprises malicious input; if the received input comprises malicious input, removing the malicious input from the input to be used to retrain the model; retraining the model using received input that is determined to not be malicious input; and providing, using the retrained model, a response to a received user query, the retrained model delaying the effect of malicious input on provided responses by removing malicious input from retraining input.
US 20100049907 to Kitsunai et al: the random number determination unit 37C determines whether or not the random number is smaller than the random number threshold value (step S103). Then, the random number determination unit 37C outputs a true logical value when the random number is smaller than the random number threshold value (step S104). On the other hand, the random number determination unit 37C outputs a false logical value when the random number is larger than or equal to the random number threshold value (step S105).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADHURI R HERZOG whose telephone number is (571)270-3359.  The examiner can normally be reached on 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on (571)272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MADHURI R. HERZOG
Primary Examiner
Art Unit 2438



/MADHURI R HERZOG/Primary Examiner, Art Unit 2438